Citation Nr: 1135559	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  08-19 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to dependency and indemnity compensation (DIC) benefits under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1951 to June 1954.  He died in March 2007, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The appellant testified before the undersigned Acting Veterans Law Judge in August 2010.  A transcript of the hearing, containing the appellant's handwritten clarifications, is of record.  

Additionally, please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010); see also 38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required on her part.  



REMAND

Although any additional delay is regrettable, the Board finds that the appeal must be remanded for additional development as set forth below.  

Hupp-Compliant Notice

A review of the record reflects that the appellant was provided with Veterans Claims Assistance Act (VCAA) duty to notify notice letters in May 2007 and May 2008.  However, in the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, to include a claim for service connection for the cause of the Veteran's death, a 38 U.S.C.A. § 5103(a) notice must include:   (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  As neither of these letters informed the appellant of the Veteran's service-connected disabilities or otherwise explained to her how to substantiate her claim based on a previously service-connected condition or on a condition not yet service connected, these letters are insufficient.  The Board finds, therefore, that a remand is necessary to afford the appellant proper notice of how to substantiate her claims.  

Social Security Administration and Department of Labor Records

As an initial matter, the appellant reports that the Veteran had been, since the age of 59, receiving Social Security Administration (SSA) benefits as a result of his service-connected knee disabilities.  See, e.g. October 2007 statement.  Additionally, the appellant also states that the Veteran was in receipt of benefits from the U.S. Department of Labor, Office of Workers Compensation.  Hearing Transcript (T.) at page 14.  A review of the record reflects that the appellant submitted a copy of a June 1989 SSA award letter, which was absent for information regarding the underlying disability or disabilities.  Additionally, she also submitted a copy of a July 1996 award letter from the Office of Workers Compensation, which identified that the Veteran was in receipt of compensation benefits prior to his death due, in part, to a left hip contusion (it is parenthetically noted that the Veteran was in receipt of service connection for a left hip disability, as well as for disabilities of the right and left knee).

VA has a duty to make reasonable efforts to assist a claimant to obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2010).  Section 3.159(c)(2) sets forth a duty on the part of VA that is not discretionary, and alternative sources of information do not alleviate VA's obligation to obtain identified relevant Federal records.  See Moore v. Shinseki, 
555 F.3d 1369, 1374 (Fed. Cir. 2009) ("VA is statutorily required to obtain all of the veteran's relevant service medical records, not simply those which it can most conveniently locate.").  Further, when VA has actual notice of the existence of relevant SSA records, the duty to assist includes requesting those records if a reasonable possibility exists that the records are relevant to a veteran's claim.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  

As SSA and the Department of Labor may have records regarding the nature and severity of the Veteran's service-connected disabilities prior to his death, they could be relevant to the appellant's current claims.  Accordingly, on remand, the RO/AMC must make attempts to obtain all relevant records from these Federal agencies.  If unavailable, the appellant should be provided with notification of their unavailability in accordance with 38 C.F.R. § 3.159(e)(1) (2010).  


Outstanding VA Treatment Records

At the February 2011 Travel Board hearing, the appellant indicated that the Veteran was receiving treatment at the Intensive Care Unit (ICU) of the Palo Alto VA Medical Center (VAMC) prior to his death.  T. at page 4.  Additionally, she explained that he received care at a rest home, from December 2006 through February 2007, before returning to his home and receiving hospice care.  Id. at 8.  However, a review of the record reflects that only VA treatment reports from the Palo Alto VAMC prior to April 1999 have been associated with the record.  Significantly, there is no indication that any subsequent treatment records, including either the ICU or hospice care records, have been associated with the claims file.  

Documents, such as medical records generated by VA, are considered constructively part of the record before the Board.  Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992) (per curiam).  Therefore, on remand, the AOJ should also associate any relevant and non-duplicative treatment records from the VAMC in Palo Alto, California, with the claims file.  If the records cannot be obtained, the appellant should be provided with notification of their unavailability in accordance with 38 C.F.R. § 3.159(e)(1).  

Private Treatment Records

At her February 2011 hearing, the appellant also testified that the Veteran was treated through Kaiser Permanente for his service-connected disabilities prior to his death.  Importantly, although the appellant has submitted statements from private physicians, the underlying treatment records have not been obtained.  

Once VA becomes aware of the existence of relevant records before deciding the claim, VA will notify the claimant of the records and request that the claimant provide a release for the records in accordance with 38 C.F.R. § 3.159(e)(2) (2010).   Furthermore, the duty to obtain records not in the custody of a Federal department or agency requires that VA make reasonable efforts to obtain those documents, generally consisting of an initial request for the records and at least one follow-up request.  38 C.F.R. § 3.159 (c)(1).  

Accordingly, with the appellant's consent and authorization, these relevant records should be obtained and associated with the claims file.  Again, if the records are unavailable, the appellant should be provided with notification of their unavailability in accordance with 38 C.F.R. § 3.159(e)(1).  

Adequate Medical Opinion

Although the appellant has submitted medical evidence in support of her claims, the Board finds that the record is not sufficiently developed to ensure an informed decision.  38 C.F.R. § 19.9 (2010).  Specifically, it is noted that the appellant provided two medical opinions from private physicians dated in July 2007 and May 2011.  The July 2007 opinion states that "[a]s a result of his severe orthopedic maladies, [the Veteran's] mobility was limited in the later years of his life which contributed to his deconditioning and to ultimate cardiac failure."   The May 2011 opinion states that "[b]ecause of his poor knee condition he could not do any exercises" and that "[b]ecause of limited mobility his heart condition deteriorated and ultimately caused cardiac failure."  Unfortunately, however, these opinions do not contain an adequate explanation for these conclusions or explain to what extent his service-connected disabilities alone, as opposed to his physical disabilities as a whole, may have contributed to his death.  

Likewise, the Board acknowledges that a VA medical opinion was obtained in July 2007, indicating that the Veteran's "service-connected problems, although significant, were not contributory or the cause of his recent death."  This opinion, however, also is not supported by an adequate rationale.  In Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008), the Court expressed that it is a medical examiner's responsibility to provide a well-supported opinion so that the Board may carry out its duty to weigh the evidence of record.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In light of the fact that the existing VA medical opinion is inadequate, as well as the fact that the appellant has recently submitted additional medical evidence pertaining to her claims, the Board is therefore requesting that the claims file again be sent for review and another opinion be obtained regarding the cause of the Veteran's death.

Accordingly, this case is REMANDED to the Agency of Original Jurisdiction (AOJ) for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Provide the appellant with a VCAA duty to notify notice letter that complies with the notification requirements of Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  That letter must include (1) a statement of the conditions, if any, for which the Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.

2.  The AOJ should obtain and associate with the claims file records from the SSA and the Department of Labor, Office of Workers Compensation, to include copies of the relevant medical evidence used to determine the Veteran's eligibility for disability benefits.  

3.  The AOJ should obtain and associate with the claims file copies of all VA treatment records from the VAMC in Palo Alto, California, to specifically include progress notes and treatment records from the ICU prior to the Veteran's death, that are not duplicate copies of treatment records already in the claims file.  

4.  Upon obtaining any necessary authorization and consent to release information, the AOJ should additionally obtain and associate with the claims file copies of all records of treatment received by the Veteran through Kaiser Permanente.  

5.  Once the requested copies of materials have been received from Kaiser Permanente, the AOJ should review the records to determine whether they include a radiology report(s) that interpreted and/or assessed the packet of x-ray ray files dated from 1988 from Kaiser that are contained in the claims file.  If a copy of such report(s) is either not included and not otherwise obtainable, the AOJ should obtain a new interpretive radiology report and attach it to the packet of x-ray films in the claims file.  

6.  After completing all of the above development, the AOJ should obtain another VA medical opinion concerning the cause of the Veteran's death.  The claims file must be made available to the examiner for review.  The VA examiner is specifically requested to provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability or higher) that any of the Veteran's service-connected disabilities, either separately or in aggregate, caused or contributed substantially or materially to the Veteran's death.  The Veteran was service connected for a right total knee replacement, a left total knee replacement, and degenerative joint disease of the left hip at the time of his death.

In completing this opinion, the examiner is specifically requested to discuss the two private opinions of record which express the view that there is a connection between decreased mobility and the Veteran's cardiac failure.  

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

7.  After accomplishing the above, as well as any other development deemed appropriate based on the information obtained on remand, the AOJ should readjudicate the issues on appeal.  If the claims on appeal are not fully granted, a Supplemental Statement of the Case should be furnished to the appellant and her representative, and an appropriate period of time should be provided for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



